Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.1 Page 1 of 33



 1   Christopher D. Moon, SBN 246622
     chris@moonlawapc.com
 2
     Kevin O. Moon, SBN 246792
 3   kevin@moonlawapc.com
 4   MOON LAW APC
     600 West Broadway, Suite 700
 5   San Diego, California 92101
 6   Telephone: (619) 915-9432
     Facsimile: (650) 618-0478
 7
 8   Attorneys for Plaintiff

 9
10                        UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   LINDSAY PENHALL, on behalf of               Case No.: '19CV2340 JLS RBB
     herself and a class of all others similarly
14   situated,                                   CLASS ACTION COMPLAINT
15                       Plaintiff,
16                  v.
17
     YOUNG LIVING ESSENTIAL OILS,
18   LC,
19                Defendant.                  DEMAND FOR JURY TRIAL
20
21
22         Plaintiff Lindsay Penhall, individually and on behalf of a class of persons
23   similarly situated, brings this class action against Defendant Young Living
24   Essential Oils, LC (“Young Living” or “Defendant”) seeking equitable relief and
25   damages as set forth below.
26   ///
27   ///
28   ///

                                            -1-
                               CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.2 Page 2 of 33



 1                                             I.
 2                             NATURE OF THIS ACTION
 3         1.     Young Living purports to sell essential oils when, in reality, it sells a
 4   convincing lie—the irresistible promise of financial success and “generous,
 5   industry leading compensation” by joining its unlawful pyramid scheme.
 6         2.     Plaintiff Lindsay Penhall and hundreds of thousands of putative class
 7   members just like her, paid and lost hundreds (and in many cases thousands) of
 8   dollars to become Young Living distributors or “Members” based upon
 9   Defendant’s false promise to “transform your financial future.”
10         3.     Of course, the promise of riches was simply the hook used to grow
11   Young Living’s base of recruits, which is the true purpose of the organization and
12   the source of immense profits for Defendant—at the expense of its Members.
13         4.     Young Living falsely represents to its Members that participation in
14   Young Living—which necessarily requires hefty monthly payments—will result
15   in material riches as long as they continue to solicit additional recruits to become
16   Members of the Young Living family.
17         5.     But that promise is nothing more than a pipe dream for Young
18   Living’s millions of Members. In reality, Defendant has created nothing more
19   than an unlawful pyramid scheme—the cornerstone of which is Young Living’s
20   emphasis on new Member recruitment over the sale of its products.
21         6.     Indeed, in 2016, the median monthly income of 94% of Members was
22   $0 a month, and the average monthly income was a dismal $1 a month. But these
23   amounts do not include the hundreds of dollars in costs Members incurred each
24   year just to remain eligible to earn commissions. When these costs are accounted
25   for, at least 97.5% of Members lost money rather than earned money working
26   for Young Living in 2016. In fact, in 2016, the average Member lost $1,175.
27         7.     And Members did not fare any better in 2018.            Nearly 89% of
28   Members earned on average $4 for the year. And, again, this does not include the

                                              -2-
                                 CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.3 Page 3 of 33



 1   hundreds of dollars in costs incurred by Members to achieve that dismal $4 annual
 2   income. Similar to 2016, at least 96.7% of Members lost money in 2018 rather
 3   than earned money working for Young Living.
 4         8.    Through this class action, Plaintiff and the putative class seek to hold
 5   Defendant accountable for its illegal and deleterious conduct, which has injured
 6   hundreds of thousands of unwitting consumers who put their faith in Defendant’s
 7   empty promises.
 8                                           II.
 9                                       PARTIES
10         9.    Plaintiff Lindsay Penhall is a resident of San Diego, California. In
11   2018, Lindsay became a distributor (or “Member”) of Young Living essential oils
12   after being recruited by another distributor. Lindsay lost nearly $2,000 dollars
13   participating in the Young Living pyramid scheme.
14         10.   Defendant Young Living Essential Oils, LC is a Utah company with
15   its principal offices and headquarters located in Lehi, Utah. Young Living claims
16   to “create abundance” for its Members.         In reality, Young Living creates
17   abundance only for itself through the unlawful operation of its vast pyramid
18   scheme.
19         11.   Plaintiff alleges, on information and belief, that at all times herein,
20   Defendant’s agents, employees, representatives, executives, directors, partners,
21   and/or subsidiaries were acting within the course and scope of such agency,
22   employment, and representation, on behalf of Defendant.
23                                          III.
24                                   JURISDICTION
25         12.   This Court has original jurisdiction over this action pursuant to the
26   Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because the proposed
27   Class consists of 100 or more members; the amount in controversy exceeds
28   $5,000,000, exclusive of costs and interest; and minimal diversity exists. This

                                             -3-
                                CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.4 Page 4 of 33



 1   Court also has supplemental jurisdiction over the state law claims pursuant to 28
 2   U.S.C. § 1367.
 3                                              IV.
 4                                           VENUE
 5            13.     Venue is proper in this District under 28 U.S.C. § 1391 because a
 6   substantial part of the events or omissions giving rise to Plaintiff’s claims occurred
 7   in this District. In addition, Plaintiff worked as a Young Living Member in this
 8   District.      Further, Defendant has purposefully availed itself of the California
 9   forum by intentionally directing its fraudulent pyramid scheme in California.
10   Among other things, Defendant has a website presence that targets California
11   residents like Lindsay; it sells and ships product to California Members like
12   Lindsay; it markets its pyramid scheme in California; and it sponsors conferences
13   and “Education Events” in California, where Members are encouraged to recruit
14   new Members in furtherance of Defendant’s illegal pyramid scheme.
15                                              V.
16                                FACTUAL ALLEGATIONS
17            A.      Background
18            14.     Founded in 1993 by Gary D. Young, Defendant claims to be the world
19   leader in essential oils.      Defendant describes its essential oils as “aromatic,
20   concentrated plant extracts that are carefully obtained through steam distillation,
21   cold pressing, or resin tapping.”
22            15.     Defendant’s purported vision is to “bring Young Living Essential Oils
23   to every home in the world.” Defendant’s vision is also a lucrative one: In 2017,
24   sales of Defendant’s more than 150 essential oils exceeded over $1.5 billion. In
25   addition, Defendant’s revenues have increased over 800 percent over the last 6
26   years.
27            16.     Defendant also touts its purported values: “Always be honest. Young
28   Living prides itself on strict compliance policies that keep us honest and

                                                 -4-
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.5 Page 5 of 33



 1   transparent. Acquiring these characteristics can help us continue to progress the
 2   company.” In addition, Defendant instructs its Members to “be sure to use good
 3   judgment[.]”
 4         17.      But in practice, Defendant has fallen far short of upholding its self-
 5   professed values.      For example, Defendant’s founder, Gary D. Young, was
 6   prosecuted for practicing medicine without a license. Mr. Young also ran a now
 7   shuttered “Young Living Research Clinic” in Springville, Utah (subsequently
 8   replaced by a Young Living clinic in Ecuador) where he employed a quack
 9   physician convicted of manslaughter. Mr. Young is also alleged to have nearly
10   killed a patient through vitamin C infusions, which caused renal failure.
11         18.      Even more, in 2014, the U.S. Food and Drug Administration sent a
12   warning letter to Defendant for falsely promoting its products as viable treatments
13   for certain viral infections, including Ebola, Parkinson’s disease, autism, diabetes,
14   hypertension, cancer, multiple sclerosis, dementia, and other serious health issues.
15         19.      In 2017, Young Living pleaded guilty to federal charges and paid
16   $760,000 for illegally trafficking certain oils in violation of the Lacey Act and the
17   Endangered Species Act. Utah’s U.S. Attorney called Young Living’s natural
18   resource violations “substantial.”
19         20.      In 2018, Young Living was ordered to pay $1.8 million for pursuing a
20   lawsuit in bad faith against a competitor.
21         21.      But most pernicious of all is that Defendant’s immense wealth is
22   derived from a vast, illegal pyramid scheme that has caused countless unwitting
23   victims to lose substantial sums of money.
24         B.       How the Young Living Pyramid Scheme Works
25         22.      Defendant sells “essential oils” via a complicated multilevel
26   marketing (“MLM”) operation. The complex and intentionally hard-to-understand
27   multi-layer compensation/participation structure of Young Living is a hallmark of
28

                                               -5-
                                  CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.6 Page 6 of 33



 1   illegal MLM pyramid schemes.1
 2         23.    While many consider every MLM company to be inherently
 3   fraudulent, the Federal Trade Commission (“FTC”) has outlined guidelines it
 4   considers critical to distinguishing an illegal pyramid scheme from a “legitimate”
 5   MLM. For example, a legal MLM program must structure its compensation so
 6   that the members are paid primarily based on sales of goods and/or services to
 7   those outside of the plan. By contrast, an illegal pyramid scheme overwhelmingly
 8   rewards its participants for recruiting new members rather than through product
 9   sales made to persons outside the pyramid structure.
10         24.    In advising consumers about how to identify a pyramid scheme, the
11   FTC stated, in relevant part:
12         The promoters of a pyramid scheme may try to recruit you with pitches
           about what you’ll earn. They may say you can change your life – quit your
13
           job and even get rich – by selling the company’s products. . . . Often in a
14         pyramid scheme, you’ll be encouraged or even required to buy a certain
15         amount of product at regular intervals, even if you already have more
           inventory than you can use or sell. You may even have to buy products
16         before you’re eligible to be paid or get certain bonuses. . . . In addition, the
17         company may say you can earn lavish rewards, like prizes, bonuses, exotic
           vacations, and luxury cars. However, it often turns out that you have to
18         meet certain product purchase, recruitment, training, or other goals to
19         qualify for the rewards, and only a handful of distributors ever qualify.2

20         25.    In addition, according to the California Department of Justice,
21   “Millions of Americans have lost money in pyramid schemes. A pyramid scheme
22   can take many forms, but generally involves the promise of making money by
23   recruiting new people. Pyramid schemes are illegal, and most people lose
24
25   1
       See Exhibit A (Young Living’s compensation plan); also available at (and more
26   easily viewed given its formatting) https://static.youngliving.com/en-
     US/PDFS/compensation-plan.pdf.
27   2
       https://www.consumer.ftc.gov/articles/0065-multi-level-marketing-businesses-
28   and-pyramid-schemes.

                                              -6-
                                 CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.7 Page 7 of 33



 1   money.”3
 2         26.    Indeed, according Jon M. Taylor, MBA, Ph.D., who has extensively
 3   studied and written about MLMs:
 4         [T]o promote as a ‘business opportunity’ an endless chain or pyramid
           selling activity (MLM) that in fact leads to almost certain loss for all but the
 5
           founders and primary promoters (who are enriched from the purchases of
 6         victims/recruits), is a misrepresentation of the facts, and can lead to the
 7         defrauding of large numbers of participants. MLM is the epitome of the
           type of business activity the FTC[] is pledged to protect against – ‘unfair
 8         and deceptive acts or practices. . . . It is not just a few MLMs that are
 9         conducting unfair and deceptive marketing practices, but virtually all of
           them, as all MLMs are built on a fundamentally flawed system of endless
10         chain recruitment of participants as primary customers.4
11
12         27.    Here, Defendant operates an illegal pyramid scheme because the

13   financial success of a Young Living Member is overwhelmingly dependent on the

14   recruitment of new people into the Young Living sales force—i.e., the defining

15   characteristic of an illegal pyramid scheme versus a legitimate MLM company.

16         28.    In addition, Young Living represents, either expressly or by

17   implication, that by becoming a Young Living distributor or Member, a person

18   will likely earn substantial income and/or achieve financial success—what Young

19   Living calls “abundance” or “income opportunity.” Young Living makes these

20   representations   through   a   variety   of    channels,   including   its   website,

21   “youngliving.com,” print materials, videos, social media, live presentations,

22   events and trainings, income testimonials, and other means.

23         29.    Examples of the false and misleading representations Young Living

24
25   3
       https://oag.ca.gov/consumers/general/pyramid_schemes.
26
     4
      Jon M. Taylor, MBA, Ph.D., Consumer Awareness Institute, The Case (for and)
     against Multi-level Marketing, 7-20, (2011), available at
27   https://www.ftc.gov/sites/default/files/documents/public_comments/trade-
28   regulation-rule-disclosure-requirements-and-prohibitions-concerning-business-
     opportunities-ftc.r511993-00008%C2%A0/00008-57281.pdf.
                                               -7-
                                 CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.8 Page 8 of 33



 1   has made and makes to recruit new Members include the following from its
 2   website:
 3            • “Have you ever wanted to truly own your time—and your life? What if
 4              going to work every day was exciting and enjoyable, and you no longer
                had to wonder how you were going to pay the bills? Young Living’s
 5              generous compensation plan gives you the power to take control of your
 6              future and build a business that will change your life forever.”

 7            • “If you’re ready to achieve your dream of independence and security,
 8              our generous, industry leading compensation plan will help you get
                there.”
 9
10            • “With a Young Living business, you’re on a path to a different type of
                lifestyle—one with the potential to earn free products, transform your
11              financial future, and bring life-changing solutions to homes around the
12              world.”
13            • “Every business needs a solid foundation. With our Rising Star Team
14              Bonus, you can achieve abundance as you progress from distributor all
                the way up to executive.”
15
16            • “With dedicated support from Young Living and your team and a
                comprehensive compensation plan, you can take control of your future
17
                by building a rewarding business.”
18
19            • “Young Living offers an industry-leading compensation plan with
                generous commissions and bonuses.”
20
              30.    Even more egregious, Young Living actually requires its Members
21
     to further its deception. Specifically, Young Living requires that “[t]o qualify for
22
     compensation under Young Living’s Compensation Plan . . . . [Members] have the
23
     responsibility to promote Young Living products and the Young Living income
24
     opportunity.”5 The effect of which is that Young Living has engaged in a long-
25
     term advertising campaign that promoted—albeit misleadingly—that becoming a
26
     distributor of Young Living products will lead to financial success and/or
27
28
     5
         See Young Living’s U.S. Policies and Procedures, § 3.12.2 (2018).
                                               -8-
                                  CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.9 Page 9 of 33



 1   meaningful income.
 2            31.    Unfortunately, Young Living’s very structure ensures that nearly
 3   every new Member will almost certainly lose large sums of money, chasing the
 4   elusive promise of “abundance” by trying to recruit additional new Members from
 5   an ever-shrinking pool of available candidates.
 6            31.   And Young Living’s Members’ losses are compounded by its
 7   structure, which requires its Members to continuously purchase (and, as a result,
 8   hold) an ever-growing inventory of unused product, in direct violation of the
 9   70/30 rule established in the FTC's seminal Amway ruling.6
10                  (1)   Young Living Encourages the Recruitment of Members
11                        over Retail Sales
12            32.   The Young Living compensation plan rewards the recruitment of new
13   Members far more than the sale of product outside of the Pyramid.
14            33.    In describing the structure of its “generous, industry leading
15   compensation plan,” Defendant admits its compensation structure is designed to
16   “help you build your business with compensation that rewards you as you grow.”
17   Indeed, Defendant stated on its website:
18            If you’re ready to achieve your dream of independence and security, our
19            generous, industry-leading compensation plan will help you get there. It’s all
              about caring for our Young Living family, and another example of our
20            commitment to total body wellness. Through our three-level approach,
21            we’ve developed an efficient structure to help you build your business with
              compensation that rewards you as you grow.
22
              1. Create a Foundation
23
              Every business needs a solid foundation. With our Rising Star Team Bonus
24            you can achieve abundance as you progress from distributor all the way up
              to executive.
25
     ///
26
27
     6
28         See Matter of Amway Corp., Inc., 93 F.T.C. 618 (1979).

                                                -9-
                                   CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.10 Page 10 of 33



  1         2. Build Your Business
  2         Once you’ve seen the benefits of being your own business, you’re ready to
            share that experience with others. Build on your foundation by adding others
  3
            to your team to achieve shared success.
  4
            3. Become a Leader
  5
            With an established business and a passion for inspiring wellness through
  6         Young Living, you’re ready to take the mission worldwide as you lead
            others to success.
  7
  8
            34.    Notably absent from Defendant’s message is any emphasis on selling
  9
      product outside of the pyramid.
 10
            35.    To become a distributor of Young Living products and eligible for
 11
      commissions, new Members must first purchase a “starter kit.” These kits range
 12
      from “basic” ($35) to “premium” kits ($165)—however, the price can
 13
      dramatically increase depending if additional options are selected.
 14
            36.    The vast majority of new Members opt for the premium kits, largely
 15
      because the recruiters are actively encouraged by Young Living to push the
 16
      premium kits over the basic kits and because certain bonuses are available if a new
 17
      Member purchases a Premium Starter Kit.
 18
            37.    Once a new Member enrolls, Young Living pays a cash bonus to the
 19
      “upline” Member who recruited the new “downline” Member to incentivize its
 20
      existing Members to recruit as many new downline Members as possible. And
 21
      Young Living encourages recruiting new Members soon after a Member enrolls
 22
      by providing certain recruiting bonuses called “Fast Start” bonuses only available
 23
      during the first three months after a Member enrolls.
 24
            38.    The payment of the cash enrollment bonus, however, is not the only
 25
      manner in which Members are actively and repeatedly encouraged to focus their
 26
      efforts on the recruitment of new Members.              Indeed, Young Living’s
 27
 28

                                              -10-
                                 CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.11 Page 11 of 33



  1   compensation structure makes crystal clear that recruiting is prioritized over the
  2   sale of product in the Young Living system—to a fault.7
  3           39.   As Members attempt to earn compensation through the Young Living
  4   system, their only opportunity to earn enough income to cover the cost of
  5   Membership is by recruiting new Members and then encouraging their downline
  6   Members to also recruit aggressively.
  7           40.    To move up the pyramid and to be eligible to receive commissions,
  8   Young Living Members must also enroll in the Essential Rewards (“ER”) program
  9   and maintain their active enrollment in ER by purchasing a minimum amount of
 10   Young Living products on a monthly basis, which is referred to as personal
 11   volume or “PV.”
 12           41.    Young Living gives each product a PV value, where each point is
 13   roughly equivalent to each dollar of goods purchased. So a $10 product would
 14   typically have a PV value of 10. To earn commissions on a downline, the
 15   minimum PV is 100. In Lindsay’s case, she purchased at least $100—often
 16   $300—of Young Living product each month in order to maintain her eligibility to
 17   earn commissions.
 18           42.    The products that comprise a Member’s PV are purchased at a 24%
 19   discount and, at least theoretically, can be resold by each Member, who could
 20   retain any difference between the discount and the retail price for which they
 21   might sell the product.
 22           43.    Critically, however, is that there is no real incentive for a Member to
 23   try to become a reseller of oils as opposed to recruiting more downline
 24   members—for two important reasons. First, there is no real opportunity for a
 25   Member to profit from becoming a reseller of oils at a mark-up because anyone
 26   can buy the oils at the discounted “wholesale” price directly from Young Living.
 27
 28   7
          See Exhibit A; https://static.youngliving.com/en-US/PDFS/compensation-plan.pdf.
                                                -11-
                                   CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.12 Page 12 of 33



  1   Second, Members do not earn any commissions on the PV they purchase from
  2   Young Living.
  3           44.    Instead, Members earn compensation in the form of commissions
  4   and bonuses only from (a) starter kits sold to newly recruited Young Living
  5   Members, and (b) the “Organization Group Volume,” or “OGV,” purchased by
  6   their downline Members either recruited personally by them or recruited by their
  7   downline Members.8
  8           45.    More specifically, to qualify for commissions and/or to advance in
  9   rank, a Member must recruit new Members to become “Legs” in their downline—
 10   much like a branch in a family tree. Each “Leg” must generate a certain “Leg
 11   Volume” through their own recruitment efforts.          And, under Defendant’s
 12   “Unilevel Commission” structure, each level of new Member in a Member’s
 13   downline can generate additional commissions for the Member—the effect of
 14   which is to further incentivize recruiting. Therefore, a Member’s compensation
 15   (commissions and bonuses) are all determined based on a Member’s PV, Legs,
 16   Leg Volume and OGV—all of which are based on the recruitment of new
 17   Members.       Importantly, no Member can earn a commission except through
 18   recruitment.
 19           46.    Even the Membership titles are intended to falsely convey to new
 20   Members the promise of wealth—such as “Gold,” “Platinum,” and potentially, the
 21   elusive rank of “Royal Crown Diamond.” The problem is, these higher tiers are
 22   virtually unattainable.    In order to move up the pyramid and share in the
 23   “abundance” of promised riches, a Member’s required minimum OGV increases
 24   dramatically. For example, in order to earn the relatively low rank of “Star,” a
 25   new Member must have an OGV of 500, and the Member’s minimum PV of 100
 26   doesn’t count towards the 500 OGV. In other words, a Member is required to
 27
 28   8
          OGV is the total volume generated within a Member’s organization.
                                              -12-
                                  CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.13 Page 13 of 33



  1   recruit new Members to move up the pyramid and earn commissions.             And
  2   because Members are not rewarded for additional PV purchased personally, the
  3   only conceivable way for a Member to move up in rank is by achieving the near
  4   impossible—i.e., the creation of a downline consisting of thousands of recruits.
  5         47.   Consider, for example, Young Living’s highest rank of “Royal
  6   Crown Diamond.” The required OGV is a staggering 1,500,000. In order to meet
  7   an OGV of 1,500,000, a Member would need a downline of more than 15,000
  8   members each purchasing the minimum PV. Because attrition and failure to order
  9   minimum PV is not uncommon, it is likely a Member would actually need a
 10   downline consisting of many multiples of that number. Thus, it is not surprising
 11   that an infinitesimally small number of Members have ever actually achieved any
 12   meaningful success. Indeed, while Young Living brazenly touts the achievement
 13   of becoming a “Royal Crown Diamond” as within the grasp of all of its Members,
 14   a mere 46 have ever achieved this goal. Young Living claims it has 3,000,000
 15   active Members, but does not report on the number of former Members. Thus,
 16   only .0015% of active Members have made it to the top of the pyramid, and the
 17   percentage of all Members is very likely much, much smaller.
 18         48.    And even more shocking is that Young Living doesn’t even pay
 19   monetary commissions to most of those lucky few who are able to amass a
 20   downline that purchases the minimum level of OGV each month. To the contrary,
 21   if a Member’s earned commission is less than $25 in a single month, Young
 22   Living will not pay that commission to the Member. Instead, Young Living issues
 23   a credit, which can be used by the Member only to buy more product. So, if a
 24   Member’s OGV isn’t large enough each month to trigger a commission check, his
 25   or her only option is to recruit even more Members in hopes of driving up OGV.
 26         49.    Defendant’s singular focus on Member recruitment is further
 27   exemplified by its appropriately titled “On the Grow Tour,” which is a series of
 28   “Education Events” held throughout the country. As part of the tour, Members

                                             -13-
                                 CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.14 Page 14 of 33



  1   can participate in a “Grow Tour Challenge” where Members must enroll two new
  2   Members with a premium starter kit within a certain time period, as well as post
  3   certain information on social media to “encourage others to grow with you.” By
  4   doing so, a Member will “receive on-stage recognition for growing your team,” as
  5   well as a gift.
  6          50.        In short, this is not a system designed to sell product to those outside
  7   the pyramid. Rather, the entire system is designed for one purpose: to recruit new
  8   Members to grow the illegal pyramid, which only benefits Defendant and those
  9   very few Members at the top.
 10          51.        Indeed, financial success remains elusive to nearly all Members. In
 11   2016, the median monthly income of 94% of Members was $0 a month, and the
 12   average monthly income was a dismal $1 a month! But these amounts do not
 13   include the hundreds of dollars in costs Members incur each year to remain
 14   eligible to earn commissions downline. When these costs are accounted for, at
 15   least 97.5% of Members lost money rather than earned money working for
 16   Young Living in 2016.9 In fact, in 2016, the average Member lost $1,175.
 17          52.        Members did not fare any better in 2018. Nearly 89% of Members
 18   earned on average $4 for the year. And, again, this does not include the hundreds
 19   of dollars in costs incurred by Members to achieve that dismal $4 annual income.
 20   Similar to 2016, at least 96.7% of Members lost money rather than earned
 21   money working for Young Living.10                   See also https://www.ftc.gov/news-
 22   events/press-releases/2019/10/multi-level-marketer-advocare-will-pay-150-
 23   million-settle-ftc (The FTC alleged that Advocare operated an illegal pyramid
 24
 25   9
         Specifically, according to Defendant’s 2016 Income Disclosure, the average
 26   yearly income of 97.5% of Members did not cover the minimum yearly costs to
      remain eligible to earn commissions and bonuses.
 27   10
          Specifically, according to Defendant’s 2018 Income Disclosure, the average
 28   annual income of 96.7% of Members did not cover the minimum annual cost to
      remain eligible to earn commissions and bonuses.
                                                   -14-
                                      CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.15 Page 15 of 33



  1   scheme and “AdvoCare did not offer consumers a viable path to financial
  2   freedom. In 2016, 72.3 percent of distributors did not earn any compensation from
  3   AdvoCare; another 18 percent earned between one cent and $250; and another 6
  4   percent earned between $250 and $1,000. The annual earnings distribution was
  5   nearly identical for 2012 through 2015.”).
  6             53.   Moreover,   even    the   smaller-than-promised     potential    incomes
  7   described herein do not account for the significant additional outlays of time and
  8   money that Members are forced to incur just to maintain their business, including
  9   traveling around the country to Young Living conferences or meetings, and
 10   organizing their own sales events. In addition, since Members are not classified as
 11   employees but as independent contractors of Young Living, Members are
 12   responsible for paying self-employment taxes and for their own health insurance or
 13   other typical job-related benefits.
 14             54.   This is not “abundance.” Rather, this is the very definition of an
 15   illegal     pyramid   scheme.      And    Defendant’s    misleading    and      deceptive
 16   representations concerning a consumer’s ability to earn income does not only
 17   violate Defendant’s self-professed values—it’s unlawful.
 18             55.   Plaintiff and Class Members relied on Defendant’s material
 19   misrepresentations concerning the income opportunity and/or financial success a
 20   consumer can achieve by becoming a Young Living distributor.
 21             56.   And, as described herein, Defendant willfully failed to disclose and
 22   continues to fail to disclose that the program’s structure ensures that most
 23   Members will not earn any—much less meaningful—income.
 24             57.   In addition, Defendant willfully failed to and continues to fail to
 25   adequately disclose its appalling—and certainly material—income statistics.
 26             58.   Further, Defendant willfully failed to disclose and continues to fail to
 27   disclose that it operates an illegal pyramid scheme.
 28             59.   Had Plaintiff and reasonable consumers known that Defendant was

                                                 -15-
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.16 Page 16 of 33



  1   operating an illegal pyramid scheme and/or had they known that nearly all
  2   Members lose money rather than make money, they would not have become
  3   Members or would have acted differently.
  4         60.    Unfortunately, Plaintiff and Class Members have suffered an injury
  5   in fact and have lost money because of Defendant’s unlawful misrepresentations
  6   and omissions.
  7               (2)   Young Living Members are Encouraged to Violate the
  8                     70/30 Amway Rule
  9         61.   Beyond Young Living’s overwhelming dependence on recruitment
 10   income, Young Living’s status as an unlawful pyramid scheme is further
 11   evidenced by its brazen violation of the so-called 70/30 rule. In the FTC’s 1979
 12   Amway ruling, it concluded that Amway did not operate as a pyramid scheme, in
 13   part, because Amway required its representatives to submit proof of resale
 14   demonstrating no more than 30% of purchased product was for personal use or
 15   storage before permitting its representatives to purchase additional product—thus
 16   the term "70/30." See Matter of Amway Corp., Inc., 93 F.T.C. 618 (1979)
 17         62.   The 70/30 rule is designed to prevent an MLM from encouraging its
 18   members to continuously order new product for sale (sometimes referred to as
 19   “inventory loading”) in order to be eligible to earn commissions. Here, Young
 20   Living’s compensation system actually requires its Members to inventory load
 21   product. If a Member fails to meet his or her minimum monthly PV, he or she is
 22   not eligible to earn any commissions on his or her downline’s OGV no matter how
 23   large that OGV may be.
 24         63.   Young Living is well aware of the 70/30 rule. Its policies and
 25   guidelines even say that no more than 30% of ordered PV can be stored prior to
 26   purchasing additional inventory. But this is mere lip-service. Young Living does
 27   absolutely nothing to enforce this policy and is well-aware that it is routinely
 28   violated. Young Living has no method of compliance in place, and it requires no

                                             -16-
                                CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.17 Page 17 of 33



  1   proof that its Members are actually selling their PV. Any Member can order as
  2   much PV as he or she wants, whenever he or she wants. And Young Living turns
  3   a blind eye, because doing so helps further its scheme.
  4         64.    And, unlike MLMs that sell physically large products, which impedes
  5   inventory loading, the opposite is true of Young Living’s products. Young
  6   Living’s oils are contained in small, easily stored vials, which actually facilitate
  7   inventory loading. Most vials contain only 5 ML to 15 ML of product and each
  8   one can sell for $20 or more. At that size and price, a single closet shelf would be
  9   enough space for a failing Young Living Member to store literally thousands of
 10   dollars in unsold product, hoping against hope that his or her downline OGV will
 11   grow large enough to trigger a meager commission.
 12                (3)   Young Living Is an Illegal Pyramid Scheme
 13         65.    By any measure, Young Living is unequivocally a pyramid scheme.
 14         66.    Numerous government agencies, legal opinions and experts have all
 15   recognized that MLM companies—like Young Living—which emphasize member
 16   recruitment over product sales, earn the majority of their revenue from member
 17   recruitment, and make no effort to enforce the "70/30" rule, are in fact illegal
 18   pyramid schemes.11
 19         67.    Indeed, in 2015, the FTC sued Arizona-based Vemma Nutrition
 20   Company in the District Court of Arizona for running an illegal pyramid scheme
 21   utilizing a very similar pay structure and model utilized by Young Living.12
 22         68.    In December 2016, Vemma admitted it was running an illegal
 23   pyramid scheme and agreed to a judgment that included $238 million in monetary
 24
 25   11
         See e.g., Stull v. YTB Intern., Inc., CIV. 10-600-GPM, 2011 WL 4476419, *5
 26   (S.D. Ill. Sept. 26, 2011) (noting the fact that travel-based pyramid scheme’s
      revenues were largely derived from new recruits supported allegation it was a
 27   pyramid scheme).
      12
 28      See FTC v. Vemma Nutrition Co., et al., 15 CV 01578 – PHX (D. Ariz.)
      (ECF No. 1).
                                              -17-
                                 CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.18 Page 18 of 33



  1   damages, as well as an injunction that prohibits Vemma from, inter alia, engaging
  2   in the very same acts which the Defendant is engaging here.13
  3         69.    According to the FTC:
  4         [Vemma,] [t]he multi-level marketing (MLM) company[] which sells health
            and wellness drinks through a network of distributors called “affiliates,” will
  5
            be prohibited under a federal court order from paying an affiliate unless a
  6         majority of that affiliate’s revenue comes from sales to real customers rather
  7         than other distributors. The order also bars Vemma from making deceptive
            income claims and unsubstantiated health claims.
  8
            “Unfortunately, extravagant income claims and compensation plans that
  9         reward recruiting over sales continue to plague the MLM industry,” said
 10         Jessica Rich, Director of the FTC’s Bureau of Consumer Protection. “MLM
            companies must ensure that their promotional materials aren’t misleading,
 11         and that their compensation programs focus on selling goods or services to
 12         customers who really want them, not on recruiting more distributors.”14
 13         70.    Specifically (and just like Vemma), the overwhelming majority of
 14   distributors will not even recoup the money that they paid to Young Living to
 15   become a Member and be part of Young Living’s sales force.
 16         71.    Conversely (and just like Vemma), Young Living’s enormous
 17   revenue is largely based on the money it receives from its own distributors to be
 18   part of the sales force, and the products its sales force are required to purchase.15
 19         72.    Federal and state courts across the country have recognized that the
 20
 21   13
         See FTC Release “Vemma Agrees to Ban on Pyramid Scheme Practices to Settle
 22   FTC Charges.” https://www.ftc.gov/news-events/press-releases/2016/12/vemma-
      agrees-ban-pyramid-scheme-practices-settle-ftc-charges.
 23   14
         Id.
 24   15
          See also https://www.ftc.gov/news-events/press-releases/2019/10/multi-level-
      marketer-advocare-will-pay-150-million-settle-ftc (On October 2, 2019, “Multi-
 25
      level marketer AdvoCare International, L.P. and its former chief executive officer
 26   agreed to pay $150 million and be banned from the multi-level marketing business
      to resolve Federal Trade Commission charges that the company operated an illegal
 27
      pyramid scheme that deceived consumers into believing they could earn significant
 28   income as ‘distributors’ of its health and wellness products.”);

                                                -18-
                                   CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.19 Page 19 of 33



  1   operation of a pyramid scheme such as Young Living constitutes fraud. Pyramid
  2   schemes make money for those at the top of the pyramid and victimize those at the
  3   bottom who cannot find recruits. Accordingly, pyramid schemes are inherently
  4   fraudulent. Defendant’s operations are also a pyramid scheme because they are
  5   based on false promises of vast financial rewards, which are impossible to achieve
  6   for new Members who enter at the bottom of the pyramid and who have no
  7   realistic chance of moving up the ladder.
  8           73.   Ultimately, the Members are financially induced by Defendant to
  9   recruit new distributors to join the sales force through materially false
 10   representations and omissions concerning the Young Living pyramid scheme. By
 11   emphasizing recruitment over product sales, Young Living easily crosses the
 12   threshold from legitimate MLM into an illegal pyramid scheme.
 13           74.   The rewards that Members can achieve in this case are dependent on
 14   virtually endless recruitment into the scheme in which people are exploited and
 15   have virtually no chance to get a return on their investment, let alone achieve the
 16   high financial gains that Defendant induced these representatives to believe they
 17   would achieve.
 18           C.    Plaintiff's Experience Confirms Young Living Is a Pyramid
 19                 Scheme
 20           75.   In May 2018, Plaintiff Lindsay Penhall joined Young Living as a
 21   distributor (or Member) after learning about it from another Young Living
 22   Member. Lindsay worked as a Young Living distributor from May to December
 23   2018.
 24           76.   In deciding to become a Young Living Member, Lindsay relied on
 25   Young Living’s material misrepresentations concerning the financial success she
 26   would likely achieve by becoming a distributor of Defendant’s essential oils.
 27   Specifically, Lindsay believed she would earn significant income through
 28   recruiting others to become Young Living Members and part of her downline.

                                              -19-
                                 CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.20 Page 20 of 33



  1         77.    To join Young Living, Lindsay purchased a premium starter kit and
  2   approximately $300 worth of essential oils. Thereafter, Lindsay began making
  3   monthly payments to Young Living in order to satisfy her PV requirement and to
  4   ensure she could receive the potential commissions of her downline.
  5         78.    Of course, like the overwhelming majority of Members, Lindsay
  6   found recruitment difficult, notwithstanding the fact that Lindsay expended
  7   considerable time and money in her recruitment efforts.            Indeed, Lindsay
  8   organized classes, giveaways, and other recruiting events to which she invited
  9   friends and others in an attempt to recruit new Members.              Lindsay even
 10   constructed a display of Young Living products at the store where she worked and
 11   spoke with numerous customers about Young Living products in an effort to
 12   recruit new Members. Notwithstanding her efforts, between May and December
 13   of 2018, Lindsay was only able to recruit two new Members.
 14         79.    Yet, during that time, Lindsay bought product month after month
 15   even though she didn’t need it and had no hope of re-selling it to someone else.
 16   Moreover, Young Living never questioned whether Lindsay was re-selling at least
 17   70% of her purchases.
 18         80.    By the time Lindsay realized she had been victimized by Young
 19   Living, she had purchased approximately $2,150 of product, but had only
 20   “earned” commissions of approximately $300 from her downline. Accordingly,
 21   Lindsay did not receive the benefit of her bargain and suffered an injury in fact.
 22         81.    Lindsay describes her experience working as a Young Living
 23   distributor as extremely stressful.     But Lindsay’s experience is hardly an
 24   aberration; rather, it is typical of the experience of most Young Living
 25   Members.
 26         82.    Had Young Living disclosed to Lindsay that most Members lose
 27   money rather than earn money, Lindsay would never have become a Young
 28   Living distributor. Similarly, had Young Living disclosed that it was an illegal

                                               -20-
                                  CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.21 Page 21 of 33



  1   pyramid scheme, Lindsay would not have become a distributor.                And, had
  2   Young Living not misrepresented the financial success Lindsay was likely to
  3   achieve and/or the “income opportunity,” Lindsay would not have become a
  4   distributor.
  5                                             VI.
  6                            CLASS ACTION ALLEGATIONS
  7         83.      Plaintiff brings this action as a class action pursuant to Federal Rules
  8   of Civil Procedure 23(b)(2) and 23(b)(3) on behalf of herself and all others
  9   similarly situated, and as a member of the Classes defined as follows:
 10         All residents of the United States who, within the relevant statute of
            limitations periods, were Young Living distributors (“Nationwide
 11
            Class”); and
 12
 13         All residents of California who, within four years prior to the filing of
            this Complaint, were Young Living distributors (“California Subclass”)
 14
 15   (“Nationwide Class” and “California Subclass,” collectively, “Class”).

 16         84.      Excluded from the Class are: (i) Defendant, its assigns, successors,

 17   and legal representatives; (ii) any entities in which Defendant has controlling

 18   interests; (iii) federal, state, and/or local governments, including, but not limited

 19   to, their departments, agencies, divisions, bureaus, boards, sections, groups,

 20   counsels, and/or subdivisions; (iv) all persons presently in bankruptcy proceedings

 21   or who obtained a bankruptcy discharge in the last three years; and (v) any judicial

 22   officer presiding over this matter and person within the third degree of

 23   consanguinity to such judicial officer.

 24         85.      Plaintiff reserves the right to amend or otherwise alter the class

 25   definitions presented to the Court at the appropriate time in response to facts

 26   learned through discovery, legal arguments advanced by Defendant, or otherwise.

 27         86.      This action is properly maintainable as a class action pursuant to

 28   Federal Rule of Civil Procedure 23 for the reasons set forth below.

                                                 -21-
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.22 Page 22 of 33



  1            87.   Numerosity: Members of the Class are so numerous that joinder of
  2   all members is impracticable. Upon information and belief, the Nationwide Class
  3   consists of hundreds of thousands of Members (if not more) dispersed throughout
  4   the United States, and the California Subclass likewise consists of tens of
  5   thousands of Members (if not more) dispersed throughout the State of California.
  6   Accordingly, it would be impracticable to join all members of the Class before the
  7   Court.
  8            88.   Common Questions Predominate: There are numerous and
  9   substantial questions of law or fact common to all members of the Class that
 10   predominate over any individual issues. Included within the common questions of
 11   law or fact are:
 12                  a.     Whether Defendant engaged in unlawful, unfair or deceptive
 13   business practices;
 14                  b.     Whether Defendant violated California Bus. & Prof. Code §
 15   17200, et seq.;
 16                  c.     Whether Defendant violated Cal. Bus. & Prof. Code § 17500, et
 17   seq.;
 18                  d.     Whether Defendant was operating an unlawful pyramid
 19   scheme;
 20                  e.     Whether Defendant was operating an unlawful endless chain
 21   under California state law.
 22                  f.     Whether Defendant fraudulently omitted and otherwise failed
 23   to inform Plaintiff and the Class that they were entering into an unlawful scheme
 24   where an overwhelming number of participants lose money;
 25                  k.     Whether Defendant negligently misrepresented the income
 26   opportunity and/or financial success Class Members would achieve by becoming a
 27   Young Living Member.
 28                  l.     Whether Plaintiff and the Class are entitled to equitable and/or

                                                -22-
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.23 Page 23 of 33



  1   injunctive relief;
  2                  m.    Whether Plaintiff and the Class have sustained damages as a
  3   result of Defendant’s unlawful conduct;
  4                  n.    The proper measure of damages sustained by Plaintiff and Class
  5   Members; and
  6                  o.    Whether Defendant was unjustly enriched by its unlawful
  7   conduct.
  8            89.   Typicality: Plaintiff’s claims are typical of the claims of the Class
  9   Members they seek to represent because Plaintiff, like the Class Members,
 10   participated in Defendant’s misleading and deceptive practices, and Defendant’s
 11   unlawful, unfair and/or fraudulent actions concern the same business practices
 12   described herein irrespective of where they occurred or were experienced.
 13   Plaintiff and the Class sustained similar injuries arising out of Defendant’s
 14   conduct. Plaintiff’s and Class Members’ claims arise from the same practices and
 15   course of conduct and are based on the same legal theories.
 16            90.   Adequacy: Plaintiff is an adequate representative of the Class she
 17   seeks to represent because her interests do not conflict with the interests of the
 18   Class Members Plaintiff seeks to represent. Plaintiff will fairly and adequately
 19   protect Class Members’ interests and has retained counsel experienced and
 20   competent in the prosecution of complex class actions.
 21            91.   Superiority and Substantial Benefit: A class action is superior to
 22   other methods for the fair and efficient adjudication of this controversy, since
 23   individual joinder of all members of the Class is impracticable and no other group
 24   method of adjudication of all claims asserted herein is more efficient and
 25   manageable for at least the following reasons:
 26                  a.    The claims presented in this case predominate over any
 27   questions of law or fact, if any exist at all, affecting any individual member of the
 28   Class;

                                                -23-
                                   CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.24 Page 24 of 33



  1                b.     Absent a Class, the members of the Class will continue to suffer
  2   damage and Defendant’s unlawful conduct will continue without remedy while
  3   Defendant profits from and enjoys its ill-gotten gains;
  4                c.     Given the size of individual Class Members’ claims, few, if
  5   any, Class Members could afford to or would seek legal redress individually for
  6   the wrongs Defendant committed against them, and absent Class Members have no
  7   substantial interest in individually controlling the prosecution of individual actions;
  8                d.     When the liability of Defendant has been adjudicated, claims of
  9   all members of the Class can be administered efficiently and/or determined
 10   uniformly by the Court; and
 11                e.     This action presents no difficulty that would impede its
 12   management by the Court as a class action, which is the best available means by
 13   which Plaintiff and Class Members can seek redress for the harm caused to them
 14   by Defendant.
 15         92.    Because Plaintiff seeks relief for all members of the Class, the
 16   prosecution of separate actions by individual members would create a risk of
 17   inconsistent or varying adjudications with respect to individual members of the
 18   Class, which would establish incompatible standards of conduct for Defendant.
 19         93.    The prerequisites to maintaining a class action for injunctive or
 20   equitable relief pursuant to Fed. R. Civ. P. 23(b)(2) are met as Defendant has acted
 21   or refused to act on grounds generally applicable to the Class, thereby making
 22   appropriate final injunctive or equitable relief with respect to the Class as a whole.
 23         94.    Plaintiff and Plaintiff’s counsel are unaware of any difficulties that
 24   are likely to be encountered in the management of this action that would preclude
 25   its maintenance as a class action.
 26   ///
 27   ///
 28   ///

                                               -24-
                                  CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.25 Page 25 of 33



  1                                          COUNT I
  2                                   Endless Chain Scheme
  3          (California Penal Code § 327 and California Civil Code § 1689.2)
  4                           (On Behalf of the California Subclass)
  5         95.      Plaintiff repeats and re-alleges the allegations made throughout this
  6   Complaint as if fully set forth herein.
  7         96.      Plaintiff brings this claim individually and on behalf of the California
  8   Subclass.
  9         97.      California Penal Code § 327 renders endless chain schemes illegal.
 10   Section 1689.2 of the California Civil Code provides:
 11                  A participant in an endless chain scheme, as defined in Section
                     327 of the Penal Code, may rescind the contract upon which the
 12
                     scheme is based, and may recover all consideration paid
 13                  pursuant to the scheme, less any amounts paid or consideration
 14                  provided to the participant pursuant to the scheme.

 15         98.      Defendant is operating an endless chain scheme, as described herein.
 16         99.      Plaintiff and the California Subclass have suffered an injury in fact
 17   and have lost money because of Defendant’s business acts, omissions, and
 18   practices.
 19         100. Plaintiff and the California Subclass are entitled to recover all
 20   consideration paid under the scheme, less any amounts paid or consideration
 21   provided to the participant under the scheme.
 22         101. A violation of California Penal Code § 327 can be punishable by
 23   imprisonment for up to three years in state prison.
 24                                         COUNT II
 25                    Unfair and Unlawful Business Acts and Practices
 26                (California Business and Professions Code § 17200, et seq.)
 27                           (On Behalf of the California Subclass)
 28         102. Plaintiff repeats and re-alleges the allegations made throughout this

                                                -25-
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.26 Page 26 of 33



  1   Complaint as if fully set forth herein.
  2         103. Plaintiff brings this claim individually and on behalf of the California
  3   Subclass.
  4         104. Defendant engaged in continuous illegal, unfair, and fraudulent
  5   business acts or practices, and unfair, deceptive, false and misleading advertising
  6   within the meaning of the California Business and Professions Code § 17200, et.
  7   seq. The acts or practices alleged herein constitute a pattern of behavior, pursued
  8   as a wrongful business practice, that has victimized and continues to victimize
  9   thousands of consumers.
 10         105. Under California Business and Professions Code § 17200, an
 11   “unlawful” business practice violates California law. Defendant’s business
 12   practices are illegal because they involve the creation and promotion of an illegal
 13   pyramid scheme or “endless chain” under California law. Defendant is engaged in
 14   an illegal pyramid scheme or “endless chain” as defined under California Penal
 15   Code § 327.     Defendant utilizes this illegal pyramid scheme with the intent,
 16   directly or indirectly to dispose of property, in Young Living products, and to
 17   convince Members to recruit others to do the same.
 18         106. Under California Business and Professions Code § 17200, an “unfair”
 19   business practice includes a practice that offends an established public policy, or
 20   that is immoral, unethical, oppressive, unscrupulous or substantially injurious to
 21   consumers. Defendant’s promotion and operation of an illegal pyramid scheme is
 22   unethical, oppressive, and unscrupulous in that Defendant is duping consumers out
 23   of vast sums of money through the illegal pyramid scheme.
 24         107. Under California Business and Professions Code § 17200, a
 25   “fraudulent” business practice is likely to deceive the public. Defendant’s business
 26   practice is fraudulent in that Defendant has deceived and continued to deceive the
 27   public by misrepresenting their business.        Defendant has made numerous
 28   misrepresentations and material omissions regarding the income a Member can

                                                -26-
                                  CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.27 Page 27 of 33



  1   realize and the financial success a Member can achieve, and Defendant has failed
  2   to inform consumers that they are operating an illegal pyramid scheme where
  3   nearly all Members will lose money rather than make money. Plaintiff and the
  4   California Subclass have relied on and continue to rely on Defendant’s
  5   misrepresentations and omissions to their detriment.
  6         108. Because of these unlawful acts, Defendant has reaped and continues
  7   to reap unfair benefits and illegal profits at the expense of Plaintiff and the
  8   California Subclass. Defendant should be made to disgorge these ill-gotten gains
  9   and return to Plaintiff and the California Subclass the wrongfully taken revenue.
 10         109. Defendant’s unlawful, unfair, and fraudulent acts and omissions will
 11   not cease without injunctive relief being provided. Under California Business and
 12   Professions Code § 17203, Plaintiff seeks equitable and injunctive relief to stop
 13   Defendant’s misconduct, as complained of herein, including, but not limited to, an
 14   order declaring such misconduct to be unlawful, unfair, fraudulent, and/or
 15   deceptive, and enjoining Defendant from undertaking any further unfair, unlawful,
 16   fraudulent, and/or deceptive acts or omissions relate to operating the illegal
 17   pyramid scheme.
 18                                        COUNT III
 19                             Deceptive Advertising Practices
 20               (California Business and Professions Code § 17500, et seq.)
 21                         (On Behalf of the California Subclass)
 22         110. Plaintiff repeats and re-alleges the allegations made throughout this
 23   Complaint as if fully set forth herein.
 24         111. Plaintiff brings this claim individually and on behalf of the California
 25   Subclass.
 26         112. California Business & Professions Code § 17500 prohibits “unfair,
 27   deceptive, untrue or misleading advertising[.]”
 28         113. Defendant’s business acts, false advertisements and materially

                                                -27-
                                  CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.28 Page 28 of 33



  1   misleading omissions constitute unfair trade practices and false advertising, in
  2   violation of the California Business and Professions Code § 17500, et. seq.
  3         114. Defendant engaged in and continues to engage in false, unfair, and
  4   misleading business practices consisting of false advertising and materially
  5   misleading omissions likely to deceive the public and include, but are not limited
  6   to:
  7                a.     Defendant failing to disclose to Class Members that they were
  8   entering into an illegal pyramid scheme;
  9                b.     Defendant misrepresenting the income opportunity and/or
 10   financial success a Class Member would achieve; and
 11                c.     Defendant failing to disclose to Class Members that the vast
 12   majority would lose money rather than earn money.
 13         115. Defendant’s marketing and promotion of the illegal pyramid scheme
 14   constitutes misleading, unfair, and fraudulent advertising in connection with its
 15   false advertising to induce consumers to purchase products and join the illegal
 16   pyramid scheme. Defendant knew or should have known, in exercising reasonable
 17   care, that the statements it was making were untrue or misleading and deceived
 18   members of the public. Defendant knew or should have known, in exercising
 19   reasonable care, that Members, including Plaintiff, would rely, and relied on
 20   Defendant’s misrepresentations and omissions.
 21         116. Because of Defendant’s untrue and misleading representations,
 22   Defendant wrongfully acquired money from Plaintiff and the California Subclass
 23   to which it was not entitled. Accordingly, the Court should order Defendant to
 24   disgorge, for the benefit of Plaintiff and the Class, its profits and compensation
 25   and/or make restitution to Plaintiff and the Class.
 26         117. Under California Business and Professions Code § 17535, Plaintiff
 27   and the California Subclass seek a judicial order directing Defendant to cease and
 28   desist with all false advertising related to Defendant’s illegal pyramid scheme and

                                               -28-
                                  CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.29 Page 29 of 33



  1   such other injunctive relief as the Court finds just and appropriate.
  2         118. Pursuant to Civil Code § 3287(a), Plaintiff and the California Subclass
  3   are further entitled to pre-judgment interest as a direct and proximate result of
  4   Defendant’s unfair and fraudulent business conduct. The amount on which interest
  5   is to be calculated is a sum certain and capable of calculation, and Plaintiff and the
  6   California Subclass are entitled to interest in an amount according to proof.
  7                                        COUNT IV
  8                                  Fraudulent Omission
  9               (Cal. Civ. Code §§ 1709-1710 and California Common Law)
 10                          (On Behalf of the California Subclass)
 11         119. Plaintiff repeats and re-alleges the allegations made throughout this
 12   Complaint as if fully set forth herein.
 13         120. Plaintiff brings this claim individually and on behalf of the California
 14   Subclass.
 15         121. Plaintiff brings this claim pursuant to California Civil Code §§ 1709-
 16   1710, et seq., and pursuant to California common law.
 17         122. This claim is based on fraudulent omissions concerning Defendant’s
 18   illegal pyramid scheme. Defendant actively concealed material facts, in whole or
 19   in part, with the intent to induce Plaintiff and the Class to join Defendant’s illegal
 20   pyramid scheme.
 21         123. As discussed herein, and among other things, Defendant failed to
 22   disclose to Class Members that they were entering into an illegal pyramid scheme,
 23   and that the vast majority of Class Members would lose money rather than earn
 24   money. Moreover, Defendant failed to adequately disclose its appalling—and
 25   certainly material—income statistics to Class Members.
 26         124. The false and misleading omissions were made with knowledge of
 27   their falsehood.
 28         125. Defendant knew the omitted information was material and was

                                                -29-
                                  CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.30 Page 30 of 33



  1   information Class Members would have wanted to know in making a decision to
  2   become a Young Living distributor.
  3         126. In addition, Defendant could easily have disclosed the omitted
  4   information through the many different channels Defendant uses to disseminate
  5   information, as described herein, including on the various pages of Defendant’s
  6   website through which consumers enroll to become Members.
  7         127. Nonetheless, Defendant continued to encourage consumers to become
  8   Members of the illegal pyramid scheme without disclosing and actively concealing
  9   this material information.
 10         128. The false and misleading omissions were made by Defendant, upon
 11   which Plaintiff and Class Members reasonably and justifiably relied, and were
 12   intended to induce and actually induced Plaintiff and Class Members to become
 13   Young Living Members.
 14         129. Plaintiffs and the Class were unaware of these omitted material facts
 15   and would not have become Young Living distributors had they known them.
 16         130. Plaintiff and the Class suffered injuries that were proximately caused
 17   by Defendant’s active concealments and omissions of material facts.
 18                                        COUNT V
 19                                Negligent Misrepresentation
 20               (Cal. Civ. Code §§ 1709-1710 and California Common Law)
 21                         (On Behalf of the California Subclass)
 22         131. Plaintiff repeats and re-alleges the allegations made throughout this
 23   Complaint as if fully set forth herein.
 24         132. Plaintiff brings this claim individually and on behalf of the California
 25   Subclass.
 26         133. Plaintiff brings this claim pursuant to California Civil Code §§ 1709-
 27   1710, et seq. and pursuant to California common law.
 28         134. As described in more detail herein, Defendant negligently

                                                -30-
                                   CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.31 Page 31 of 33



  1   misrepresented material facts concerning the income opportunity and/or financial
  2   success that a Class Member would achieve by becoming a Young Living
  3   distributor, and/or that Young Living was a legitimate—and lawful—multilevel
  4   marketing company as opposed to an illegal pyramid scheme.
  5          135. Plaintiff and Class Members were unaware of the falsity of
  6   Defendant’s misrepresentations and, as a result, justifiably relied on them when
  7   making the decision to become Young Living distributors.
  8          136. Defendant knew or should have known that Plaintiff and Class
  9   Members would not have realized the truth of Defendant’s negligent
 10   misrepresentations.
 11          137. Defendant was in a superior position than Plaintiff and the Class such
 12   that reliance by Plaintiff and the Class on Defendant’s misrepresentations was
 13   justified.    Defendant possessed the skills and expertise to know the type of
 14   information that would influence a consumer’s decision to become a distributor.
 15                                        COUNT VI
 16                                    Unjust Enrichment
 17                (On Behalf of the Nationwide Class and California Subclass)
 18          137. Plaintiff repeats and re-alleges the allegations of the preceding
 19   paragraphs as if fully set forth herein.
 20          138. Plaintiff brings this claim individually and on behalf of the
 21   Nationwide Class and California Subclass.
 22          139. By becoming a Member, Plaintiff and the Class conferred a benefit
 23   on Defendant in the form of monetary payments made to Defendant.
 24          140. Defendant had knowledge of such benefits.
 25          141. Defendant appreciated the benefit because, were consumers not to
 26   become Members, Defendant would not generate substantial revenues and profits.
 27          142. Defendant’s acceptance and retention of the benefit is inequitable and
 28   unjust because the benefit was obtained by Defendant’s fraudulent conduct.

                                                 -31-
                                   CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.32 Page 32 of 33



  1         143. Equity cannot in good conscience permit Defendant to be
  2   economically enriched for such actions at the expense of Plaintiff and the Class,
  3   and therefore restitution and/or disgorgement of such economic enrichment is
  4   required.
  5                                 PRAYER FOR RELIEF
  6             WHEREFORE, Plaintiff and the putative Class pray for judgment against
  7   Defendant as follows:
  8         1.       For an order certifying the Nationwide Class and the California
  9   Subclass under Rule 23 of the Federal Rules of Civil Procedure; naming Plaintiff
 10   as representatives of the Nationwide Class and California Subclass; and naming
 11   Plaintiff’s attorneys as Class Counsel to represent the Nationwide Class and
 12   California Subclass;
 13         2.       A judgment against Defendant;
 14         3.       For an order declaring that Defendant’s conduct violates the statutes
 15   and laws referenced herein;
 16         4.       Rescission of the agreements upon which the scheme is based, and
 17   recovery of all consideration paid pursuant to the scheme, less any amounts paid or
 18   consideration provided to the participant pursuant to the scheme;
 19         5.       For an order awarding, as appropriate, compensatory and monetary
 20   damages, restitution or disgorgement to Plaintiff and the Class for all causes of
 21   action;
 22         6.       Temporary and permanent injunctive relief enjoining Defendant
 23   from further unfair, unlawful, fraudulent and/or deceptive acts, including but not
 24   limited to supporting the pyramid scheme;
 25         7.       The costs of investigation and litigation reasonably incurred, as well
 26   as attorneys’ fees;
 27         8.       For such other damages, relief and pre- and post-judgment interest as
 28   the Court may deem just and proper.

                                               -32-
                                    CLASS ACTION COMPLAINT
Case 3:19-cv-02340-JLS-RBB Document 1 Filed 12/06/19 PageID.33 Page 33 of 33



  1                              DEMAND FOR JURY TRIAL
  2         Plaintiff, on behalf of herself and the proposed Class, hereby demands a trial
  3   by jury as to all matters so triable.
  4
  5   Dated: December 6, 2019                 MOON LAW APC
  6                                   By:
  7
  8
  9
                                              CHRISTOPHER D. MOON
 10                                           KEVIN O. MOON
 11                                           Attorneys for Plaintiff

 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 -33-
                                    CLASS ACTION COMPLAINT
